United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1277
                                   ___________

Deborah Stidham,                       *
                                       *
             Plaintiff-Appellant,      *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
Minnesota Mining and Manufacturing, *
Inc., d/b/a 3M Company,                *
                                       *
             Defendant-Appellee.       *
                                  ___________

                             Submitted: January 14, 2005
                                Filed: February 25, 2005
                                 ___________

Before MURPHY, MCMILLIAN, and BYE, Circuit Judges.
                          ___________

BYE, Circuit Judge.

      Deborah Stidham appeals the district court’s1 order granting summary
judgment to her employer Minnesota Mining and Manufacturing, Inc. (3M), on
claims brought pursuant to the Age Discrimination in Employment Act (ADEA), 29
U.S.C. § 623, and the Missouri Human Rights Act (MHRA), Mo. Rev. Stat. ch. 213.
She contends the district court erred by not allowing her claims of age discrimination


      1
       The Honorable William A. Knox, United States Magistrate Judge for the
District of Western Missouri, presiding by consent of the parties pursuant to 28
U.S.C. § 636(c).
to proceed to trial and by ruling against her as a matter of law. Because we conclude
no reasonable jury could find in her favor, we affirm.

                                         I

      Ms. Stidham worked for 3M in Columbia, Missouri from 1976 to 2001. For
most of her years with 3M, she worked in the production department, but in the
summer or fall of 2000 she was selected to fill the newly created “Environmental
Administrator” position within the plant engineering department. As Environmental
Administrator, she was responsible for ensuring compliance with federal and state
environmental laws, promoting recycling, and most importantly coordinating the
waste refrigerant capturing duties. By all accounts, she satisfactorily performed her
job and got along well with the department’s other employees.

       As Ms. Stidham assumed her position in late 2000 and early 2001 an economic
recession plagued the United States. As a result of the corresponding downturn in
business, high-level 3M management directed the 3M Columbia management, among
other cost saving measures, to identify and eliminate redundant salaried employees.
At 3M Columbia, the responsibility for pinpointing the redundant positions fell upon
each department manager.

       Larry Wall, Ms. Stidham’s department manager, identified three redundant
positions within the plant engineering department. One of those positions was the
Environmental Administrator position held by her at age fifty. The other two
positions identified as redundant were held by Paul Blakemore, age fifty, and C.J.
Welch, age forty-six. After her position had been eliminated, the duties deemed non-
redundant were assumed by Rebecca Hyde, an individual under age forty, and Terry
Smith, an individual over age forty. Overall, 3M Columbia eliminated sixteen salaried
positions, fifteen of which were held by persons over the protected age of forty.



                                         -2-
      While 3M eliminated sixteen positions from its salaried staff, 3M offered the
employees whose positions were eliminated a rehire at a non-salaried position or a
severance package. Ms. Stidham was offered her old job in the production
department, where if she would have accepted it, an employee with less seniority
would have been displaced. She also declined the severance package, which, in
exchange for a release of all claims against 3M, would have consisted of one and one
half weeks pay for each year employed. Instead she opted instead to file the present
action, which the district court dismissed following an adverse grant of summary
judgment.

                                          II

       We are mindful summary judgment should seldom be utilized in employment
cases. Smith v. St. Louis Univ., 109 F.3d 1261, 1264 (8th Cir. 1997). However, in
viewing the proffered evidence of age discrimination discussed below in the light
most favorable to Ms. Stidham, we hold no reasonable jury could find in her favor,
thus the district court properly entered judgment for 3M as a matter of law. See
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where
the record taken as a whole could not lead a rational trier of fact to find for the
nonmoving party, there is no ‘genuine issue for trial.’”) (citation omitted).

       The ADEA forbids an employer from discriminating against an employee at or
above the protected age of forty years because of the employee’s age. 29 U.S.C.
§§ 623(a)(1), 631(a). In cases such as the present, which involve a reduction-in-force
rather than a replacement of an older employee with a younger employee, a plaintiff
may make a prima facie case of age discrimination by establishing: (1) she is within
the protected age group; (2) she met the applicable job qualifications; (3) she suffered
an adverse employment action; and (4) there is some additional evidence that age was
a factor in the employer’s action. Bashara v. Black Hills Corp., 26 F.3d 820, 823 (8th
Cir. 1994).



                                          -3-
        It is undisputed Ms. Stidham can establish the first three elements of her prima
facie case. The dispute arises under the fourth element–whether she can show some
additional evidence that age was a factor in her demotion. In the absence of direct
evidence of age discrimination, she may satisfy her burden “by presenting either
statistical evidence (such as a pattern of forced early retirement or failure to promote
older employees) or ‘circumstantial’ evidence (such as comments and practices that
suggest a preference for younger employees).” Chambers v. Metro. Prop. & Cas. Ins.
Co., 351 F.3d 848, 856 (8th Cir. 2003) (quoting Hanebrink v. Brown Shoe Co., 110
F.3d 644, 646 (8th Cir. 1997)).

        We first examine the statistical evidence. Ms. Stidham emphasizes the
statistical evidence showing fifteen out of sixteen terminated salaried employees were
over age forty. This statistic looks ominous at first glance, but not when you consider
the great majority of salaried employees at 3M Columbia were over age forty. As we
said in Chambers, “statistical evidence is meaningless without some analysis of the
age of the entire workforce . . . before and after the reduction in force.” Id. (citing
Holley v. Sanyo Mfg. Inc., 771 F.2d 1161, 1167 (8th Cir. 1985)). Before the
reduction-in-force, 72% of the salaried employees in her department were over age
forty, after the reduction 68% remained over the age of forty. In addition, after the
reduction-in-force the average age of employees declined by only half of a year. A
4% decline in the work force over age forty and a half-year decrease in the average
age of the work force is not statistically significant. See EEOC v. McDonnell
Douglas Corp., 191 F.3d 948, 952 (8th Cir. 1999) (finding that change in percentage
of workforce fifty-five and older from 14.7% to 13.6% is insignificant and does not
support inference of age discrimination); Hanebrink, 110 F.3d at 647 (finding a half
a year decline in the average age of the employee group was insufficient to raise an
inference of age discrimination). Moreover, when we look more closely at plant-wide
statistics, we find seventy low-seniority workers in the production department (many
of whom were presumably under age forty) were also terminated as a result of the



                                          -4-
reduction-in-force. Therefore, we conclude the statistical evidence does not provide
“additional evidence” of age discrimination.

       Lacking statistical evidence, Ms. Stidham must rely on inferences of age
discrimination derived from circumstantial evidence. Chambers, 351 F.3d at 856.
Her most compelling circumstantial evidence, she believes, is 3M’s reliance on a
definition of the term redundant that does not match the ordinary meaning of the term.
She contends this reliance raises an inference of age discrimination. She explains, if
the term “redundant” is given its ordinary meaning, her position is not redundant.
According to her, the term “redundant” ordinarily means: “Exceeding what is
required or natural. Unnecessarily repetitive.” Thus, according to her, a repetitive
position is one that involves doing the same tasks which are already being done by
some other person. We concede anyone examining the Environmental Administrator
position under this definition will most likely conclude her position was not
redundant because the position was unique to 3M Columbia.

       However, this evidence does not raise an inference of discrimination because,
despite Ms. Stidham’s wishes, we cannot change the definition of redundant used by
3M to fit her needs. Redundant as the term was used by 3M is clearly a term of art,
not meant to encompass the ordinary meaning of the word. In depositions, 3M
department managers gave definitions of the term “redundant positions” that were
slightly different but similar in all material respects. 3M department managers define
“redundant positions” as those positions whose duties could be eliminated or
reassigned to others without negatively impacting plant efficiency or customer
service. If we examine her position under 3M’s definition of redundant, which we
must, the Environmental Administrator position easily fits within that definition. The
position of Environmental Administrator was relatively new, only a few months old,
and one which 3M operated without for most of its long history. In fact, in lean
economic times, we are not surprised a corporation would eliminate an environmental
position, as such are often seen by corporations as superfluous and not likely to

                                         -5-
improve plant efficiency or customer service. The decision to cut the sole
environmental position may not be environmentally responsible, but our role is not
to act as a super-personnel department second-guessing business judgments. Hutson
v. McDonnell Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995).

       Ms. Stidham claims the fact some of the duties of her position were not
eliminated, but reassigned to younger employees provides additional circumstantial
evidence of age discrimination. After her demotion, the important aspects of her
position were assumed by Rebecca Hyde, an individual younger than forty years of
age, and Terry Smith, an individual over forty years of age but younger than Ms.
Stidham. Once again, her circumstantial evidence does not raise an inference of age
discrimination. In reduction in force cases, it must be expected that some duties will
be taken on by other employees. Chambers, 351 F.3d at 855-58. Thus, the mere fact
that younger persons took on some of her responsibilities is not sufficient evidence
of age discrimination. See Hanebrink, 110 F.3d at 646 (finding evidence of a younger
person assuming job responsibilities of an older displaced worker by itself was not
enough to prove the prima facie case).

       Next, Ms. Stidham points to the six positions in the department held by persons
younger than forty which were not evaluated for redundancy and further alleges the
positions evaluated for redundancy were not based upon any objective criteria. She
contends these alleged facts lead to an inference that 3M either only evaluated
positions occupied by older workers for redundancy or intentionally placed older
workers in redundant positions. The inferences she wishes to draw are not supported
by the record. While the six positions held by younger workers may not have been
evaluated for redundancy, she provides no evidence any of the six positions were
actually redundant within 3M’s definition. The characterization of 3M’s decision as
subjective is also not supported by the record. The department managers, including
Wall, had a similar understanding of the term “redundant” and applied the definition
according to that understanding.           Under 3M’s definition of redundant

                                         -6-
positions–positions whose duties could be eliminated or reassigned to others without
negatively impacting plant efficiency or customer service–it should not be surprising
that Ms. Stidham’s position was found to be redundant. As mentioned, the position
of Environmental Administrator was a relatively new position, which 3M operated
without for most of its long history.

       As an aside, the undisputed evidence reveals Wall made the decision to
eliminate Ms. Stidham’s position. At the same time Wall was making the decision
on which positions to eliminate as redundant, Wall gave her a positive performance
evaluation. This evidence tends to indicate Wall had no discriminatory animus
towards her. Hutson, 63 F.3d at 779 (noting that even capable employees are released
when employer is downsizing). In fact, the positive performance evaluation coupled
with the fact she was recently promoted from her old production position to the
Environmental Administrator position tends to show Wall and 3M had no
discriminatory animus towards her. See Lowe v. J.B. Hunt Transport, Inc., 963 F.2d
173, 175 (8th Cir. 1992) (“It is simply incredible, in light of the weakness of
plaintiff’s evidence otherwise, that the company officials who hired him at age fifty-
one had suddenly developed an aversion to older people less than two years later.”).
The fact seven employees older than Ms. Stidham remained in the department also
tends to rebut the accusation age was a reason for the demotion. See Brown v.
McDonnell Douglas Corp., 113 F.3d 139, 142 (8th Cir. 1997) (stating evidence that
six of the eight oldest employees were discharged did not raise an inference of
discrimination given that the two oldest were retained).

      Finally, Ms. Stidham claims the fact that she was demoted shortly after her
refusal to take a cut in retirement benefits provides evidence of age discrimination.
This fact could be damaging to 3M if it were not for the fact 3M did not terminate
her. She was not forced to leave 3M, but merely offered a reassignment to the
production department, a place she previously worked and which she left only a few



                                         -7-
months earlier. The record is devoid of evidence indicating her retirement benefits
would have been affected by this reassignment.

                                        III

      The district court’s judgment is affirmed.
                       ______________________________




                                        -8-